DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “protruding feature” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Bondura on 07/29/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 5, lines 2-3: “so as to provide further radial retention of the span-wise extending pin within the beam structure” is deleted.
Claim 11, line 1: “of claim 1” is changed to -- of claim 10 --
Claims 14-20 are cancelled.
The above change to claim 5 is to remove a functional language; the change to claim 11 is to provide proper dependency. Claims 14-20 are cancelled because directed to non-elected invention.

Claims 1-13 are allowable. The election requirement of Species 1-11 , as set forth in the Office action mailed on 01/24/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement of Species 1-11 is withdrawn.  Claims 4, 7-9 and 11, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The closest prior art US 2015/0369211 A1 to Merzhaeuser teaches with respect to claims 1 and 13: teaches a rotor blade for a wind turbine comprising:
	a first blade segment  (30) and a second blade segment (32) extending in opposite directions from a chord-wise joint (Figs. 2-5), each of the first and second blade segments comprising at least one shell member defining an airfoil (Fig. 5); the first blade segment comprising a beam structure (40) (Fig. 5) having a receiving end, the second blade segment comprising a receiving section (66) that receives the beam structure of the first blade segment(Figs. 2 and 5), the receiving section having a pin joint slot (60) defined therethrough; and a least one span-wise extending pin (52) (Fig. 3) extending from the receiving end of the beam structure and into the pin joint slot; the span-wise extending pin comprising a distal portion comprising a length (Fig. 3) defined by a first end and a second end (Fig. 3), the distal portion comprising a conical shape extending for at least a portion of the length thereof for providing ease of insertion of the span-wise extending pin into the pin slot and a pin portion adjacent to the distal portion.
	The invention defines over the prior art in that Merzhaeuser fails to teach the pin portion having a first section and a second section secured within the beam structure, the first section extending span-wise from the receiving end of the beam structure; and the span-wise extending pin further comprising a proximal portion comprising at least a rod member that extends span-wise through and secures together the pin portion and the distal portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0091326 A1 also discloses substantially the inventions as defined in claims 1 and 13 except: the pin portion having a first section and a second section secured within the beam structure, the first section extending span-wise from the receiving end of the beam structure; and the span-wise extending pin further comprising a proximal portion comprising at least a rod member that extends span-wise through and secures together the pin portion and the distal portion.
US 8,556,591 B2 and US 2012/0023864 A1 each teaches a span-wise extending pin for use in a wind turbine comprising a distal portion having a conical shape, a pin portion and a distal portion but fails to teach the pin portion comprising a first section and a second section; the distal portion comprising a rod member extending span-wise therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745